United States Court of Appeals
                              FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 04-3776
                                     ___________

United States of America,                 *
                                          *
             Appellee,                    *
                                          *
      v.                                  * Appeal from the United States
                                          * District Court for the
Matthew M. Bradley,                       * Western District of Missouri.
                                          *
             Appellant.                   *       [UNPUBLISHED]
                                     ___________

                              Submitted: October 6, 2005
                                 Filed: October 12, 2005
                                  ___________

Before BYE, McMILLIAN, and RILEY, Circuit Judges.
                            ___________

PER CURIAM.

       Matthew M. Bradley (Bradley) appeals following entry of judgment by the
district court1 upon his guilty plea to possession of stolen firearms, in violation of 18
U.S.C. §§ 922(j) and 924(a)(2) (Count 1), and being a felon in possession of a
firearm, in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2) (Count 2). The district
court sentenced Bradley to concurrent terms of 120 months imprisonment and 3 years
supervised release on Count 1 (the statutory maximum), and 211 months


      1
       The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.
imprisonment and 5 years’ supervised release on Count 2. Bradley’s counsel now
moves to withdraw and has filed a brief under Anders v. California, 386 U.S. 738
(1967), arguing the district court abused its discretion in sentencing Bradley to 211
months’ confinement. Bradley has filed a pro se motion in which he seeks
(1) permission to file a supplemental brief out of time in light of Blakely v.
Washington, 124 S. Ct. 2531 (2004), and (2) appointment of substitute counsel. In
his motion, Bradley maintains, among other things, the district court violated Blakely
and United States v. Booker, 125 S. Ct. 738 (2005).

       Bradley executed a written plea agreement in which he expressly waived (1)
his right to challenge the constitutionality of the federal Sentencing Guidelines, and
(2) his right to appeal, directly or collaterally, any sentencing issue which had been
stipulated to in the plea agreement. With respect to sentencing, the parties, in
relevant part, stipulated Bradley would be sentenced as an armed career criminal
under 18 U.S.C. § 924(e)(1).

       We enforce this appeal waiver, because no miscarriage of justice would result:
Bradley indicated his plea was voluntary and knowing, the district court properly
questioned Bradley about the decision to enter the agreement and to waive his right
to appeal the covered issues, counsel’s challenge to Bradley’s sentence falls within
the scope of the appeal waiver, and Bradley’s sentence is consistent with the plea
agreement. See United States v. Andis, 333 F.3d 886, 889-91 (8th Cir. 2003) (en
banc) (court should enforce appeal waiver and dismiss appeal where it falls within
scope of waiver, both plea agreement and waiver were entered into knowingly and
voluntarily, and no miscarriage of justice would result; one important way district
court can ensure plea agreement and appeal waiver are knowing and voluntary is to
properly question defendant about decision to enter agreement and to waive right to
appeal); see also United States v. Reeves, 410 F.3d 1031, 1034-35 (8th Cir. 2005)
(unless expressly reserved, right to appellate relief under Booker is among rights
waived by valid appeal waiver; plea prior to Booker is not rendered involuntary or

                                         -2-
unintelligent simply because implications of holding were not known at time of plea),
petition for cert. filed, (U.S. Sept. 7, 2005) (No. 05-6322).

      Having reviewed the record independently under Penson v. Ohio, 488 U.S. 75,
80 (1988), we find no nonfrivolous issues falling outside the scope of the appeal
waiver. Accordingly, we dismiss the appeal and grant counsel’s motion to withdraw.
Additionally, we deny Bradley’s motion to file a supplemental brief, because he
wishes to raise issues covered by the appeal waiver, and we also deny his request for
appointment of substitute counsel.
                        ______________________________




                                         -3-